DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Safak, publication number: US 2020/0235911.


As per claim 1, Safak teaches a method, by a processor, for performing consistent data masking in a distributed computing environment, comprising:
performing a dictionary based data masking operation on one or more datasets with causal ordering of the one or more datasets to enable reconstruction of a state of the one or more dictionaries for the one or more datasets (Hashing data in a blockchain and storing hashing timestamp, [0019][0049], hashed data used for auditing, [0031]).



As per claim 3, Safak teaches further including maintaining for each of the one or more datasets in the one or more dictionaries a dictionary entry along with an associated data masking value, each deletion of the dictionary entry of the one or more datasets, the data masking value for each one of the one or more datasets indicating a time period of the data masking, or a combination thereof (Information such as creation time related to hashed data, [0005][0019][0024]).

As per claim 4, Safak teaches further including reconstructing each state of the one or more dictionaries for each masked data value of the one or more datasets (auditing, [0031], Information such as creation time related to hashed data, [0005][0019][0024]).

As per claim 5, Safak teaches further including reconstructing each state of the one or more dictionaries according to a dictionary entry in the one or more dictionaries along with an associated data masking value for each of the one or more datasets, each deletion of the dictionary entry of the one or more datasets, and the data masking value 

As per claim 6, Safak teaches further including storing each masked data value in the one or more dictionaries as a cryptographic hash function, wherein the one or more dictionaries are transaction ledgers (Hash, [0049]).

As per claim 7, Safak further including using a blockchain system for performing the dictionary based data masking operation on the one or more datasets with causal ordering of the one or more datasets (Blockchain, [0049]).

Claims 8 – 14 are rejected based on claims 1 – 7.
Claims 15 – 20 are rejected based on claims 1 – 7

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.